DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 12/09/2021 is acknowledged and has been accepted by the Examiner.  The Applicant has cancelled claim 2.  Claims 1 and 3-15 are pending in the application and have been examined.

Claims 1 and 3-15 are allowable in view of the amendment filed on 12/09/2021 and reasons stated in the Office action mailed on 10/05/2021.  In view of the amendment the objection to the title and all rejections of the claims detailed in the Office action mailed on 10/05/2021 have been withdrawn. Furthermore, in view of the amendment the claims are no more interpreted under 35 U. S. C. §112(f).

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Noah K. Flaks on 12/29/2021.


In the amended claim 15, line 21 has been amended as follows:
--synthesizing, by the camera, the first inspection target image and the second inspection target image--.

Allowable Subject Matter
Claims 1 and 3-15 are allowable.

Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious an inspection system for inspecting an inspection target comprising: a camera provided at a position opposite to the inspection target with respect to a first light emitter and a second light emitter in a given direction, wherein the camera, the first light emitter, the second, light emitter and the inspection target are aligned along the given direction; and circuitry configured to acquire a first inspection target image, of an edge face area of the inspection target, captured by the camera with the light having been irradiated onto the inspection target from the first light emitter; acquire a second inspection target image, of a face of the inspection target other than the edge face area, captured by the camera with the light having been obliquely irradiated onto the inspection target from the second light emitter; and synthesize the first inspection target image and the second inspection target image to generate a synthesized image of the inspection target, in combination with the rest of the limitations of claim 1.
Claims 3-9 are allowable because they are dependent on claim 1 or an intermediate claim.

Claim 10 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious an inspection apparatus for inspecting a target, comprising: a camera, provided at a position opposite to the inspection target with respect to a first light emitter and a second light emitter, configured to: capture a first inspection target image, of an edge face area of the inspection target, with the light having been irradiated onto the inspection target from the first light emitter; and capture a second inspection target image, of a face of the inspection target other than the edge face area, with the light having been obliquely irradiated onto the inspection target from the second light emitter, wherein the camera, the first light emitter, the second light emitter, and the inspection target are aligned along a given direction, and an inspection of the inspection target is performed, based on a synthesized image generated based the first inspection target image and the second inspection target image, in combination with the rest of the limitations of claim 10.
Claims 11-14 are allowable because they are dependent on claim 10.

Claim 15 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a method of inspecting an inspection target, the method comprising: a camera provided at a position opposite the inspection target with respect to a first light emitter and a second light emitter in the given direction, and the camera, the first light emitter, the second light emitter, and the inspection target are aligned along the given direction; acquiring a first inspection target image, of an edge face area of the inspection target, captured by the camera with the light having been irradiated onto the inspection target from the first light emitter; acquiring a second inspection target image, of a face of the inspection target other than the edge face area, captured by the camera 

Tokura et al (U. S. Patent 5,267,217) is the closest prior art to the Applicant’s claimed invention.  However Tokura et al does not teach of an inspection apparatus for inspecting a target that synthesizes, by a circuitry/camera, a first inspection target image and a second inspection target image to generate a synthesized image of the inspection target; and inspecting the inspection target based on the synthesized image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886